DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous action has been withdrawn.
Claim Observations
Claim 24 recites "the surface cleaning efficiency".  However, neither claim 11 nor claim 24 provide proper antecedent basis for this limitation.  Furthermore, this limitation appears to be based on claim 11's "measure of a deposition characteristic", but this is clearly indicated.  
Response to Arguments
The applicant's arguments have been considered.  The basic thrust of the applicant's arguments is that the prior art do not teach the testing of heterogeneous materials and/or that it is not known to test heterogeneous materials using a viscosity cup.  It is noted that the applicant admits that it is known to determine the flowability of multi-phase fluids using bench tests.   See paragraph 9. Furthermore, the reference "Determination of Oil, Water, Solid and Clay Content in et al. also teach that it is known to use viscosity cups to monitor the viscosity of oil- and water-based drilling fluids.  Note also that emulsions, such as used in the admitted prior art, are heterogeneous fluids.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 2,673,722  	>
Griffin et al.
United States Patent 6,764,214  	>
Shukla et al.
Chinese Utility Patent Publication CN 206114466 U  	>
Zhuduan et al.1
The Admitted Prior Art  	>
The Applicant
TQC Viscosity Cups  	>
TQC2
Determination of Oil, Water, Solid and Clay Content in 	>
Various Concentrations of Bentonite & Sodium Silicate

Kanna et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 11-13, 15, 17, 18, 20, 22, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Griffin et al., TQC, Zhuduan et al., and Kanna et al.
Fluids poured into a viscosity cup will drain from the hole in the viscosity cup.  The time needed to drain all or at least a portion of the fluid in the viscosity cup can be assessed either as a measure of viscosity or as a measure of flowability, which are essentially the same thing.  See paragraph 7 of the applicant's specification ("For example, one type of chemical is referred to as a flow improver. Flow improvers work by decreasing apparent viscosity of the produced fluids...").  Such an assessment is just a mental conclusion.   
	With regard to claim 11 the admitted prior art teaches that it is known to use "bench-scale tests to identify suitable chemical treatments for use with specific oil production fluids sampled from the field." The tests add "chemical treatment to a bottle containing a sample of the produced fluids."  The bottle is analogous to the claimed container.  Next, the "bottle is shaken and visual observations are used to assess how the chemical treatment has affected flowability and deposition."  The chemical treatments can include adding flow improvers such as water or brine and/or using paraffin inhibitors.  See paragraphs six through nine.  Furthermore, the applicant states that their system "can be used with other fluids such as water-in-oil emulsion and diluted crude oil."  The assessment will typically involve some mental conclusion including comparing the flowability and deposition of one sample (a first sample with a candidate chemical treatment) with another sample (a second sample without the candidate chemical treatment) in order to determine if the candidate chemical treatment showed improved flowability and/or deposition.

	With regard to (a) Griffin et al. teach that is well known to provide an agitation system (reference item 10) for a plurality of bottles (reference item 15).  The bottles can contain fluids such as emulsions.  Griffin et al. states that their apparatus will mechanically shake the cylindrical containers in horizontally reciprocating motion and that "[i]n the laboratory study of colloidal systems, and particularly of emulsions and emulsifying agents, it is necessary to subject successive test quantities of liquid mixtures to controlled agitation in a reproducible manner."  
	With regard to (b) TQC teach that viscosity cups are known and that these can be provided with temperature control jackets.  See figure 1 below, which can also be seen in TQC's video at about the 1:08 minute mark.  This apparatus appears to be identical to that used in applicant's figure 1.  TQC teach that the sample is held in a container.   See figure 2 below, which can also be seen in TQC's video at about the 1:57 minute mark.  After the sample is poured into the viscosity cup the sample will flow into a receiving vessel, also shown below in figure 2.

    PNG
    media_image1.png
    344
    617
    media_image1.png
    Greyscale

Figure 2: TQC Viscosity Cup Temperature Control Jackets

    PNG
    media_image2.png
    484
    869
    media_image2.png
    Greyscale

Figure 2: Sample Container Being Poured into a Viscosity Cup

As can be seen in TQC and as is well-known the above viscosity cups have an opening at its upper end through which the sample can be poured into the viscosity cup and an orifice through which the sample can flow out of the viscosity cup, wherein the orifice has a smaller cross-sectional flow area than the opening at the upper end of the viscosity cup. The time required to drain the sample into the second container is measured.
With regard to (c) Zhuduan et al. teach that it is already known to have a viscosity cup (reference item 1) for receiving a sample.  The viscosity cup has a larger diameter opening at its upper end to receive a sample, a tapered bottom end, and a smaller diameter orifice at its bottom end through which the sample flows.  The sample flows through the viscosity cup and into a receiving vessel (reference item 4).  The viscosity cup is placed on a weighing scale/timer (reference item 6).  Zhuduan et al. teach the use of a display (reference item 8) for showing the measured time.  Zhuduan et al. do not expressly mention that the display also shows the measured weight (mass).  However, official notice is hereby taken that it is well-known to display measured weight/mass as part of a weighing scale.  As the applicant did not timely traverse the 
Further with regard to (c) Zhuduan et al. do not mention weighing the sample container after the sample has been poured into the viscosity cup.  First, one of ordinary skill can weigh the sample container before and/or after the sample is poured and this involves mere common sense/common knowledge.  Furthermore, the step of weighing the container "as a measure of a deposition characteristic of the treated multiphase fluid sample" is merely a mental conclusion of what the container's weight might represent.  In fact, this weight could also represent an amount of sample that might not have been poured into the viscosity cup.   Finally, it is noted that there is no prior step of weighing the sample container before the sample is added in order to obtain a tare weight. As a result, the total weight value of the now "empty" container is meaningless. 
With regard to (d) the assessment steps and comparing steps are simple mental conclusions based on some user viewing the weight of the receiving vessel.  Furthermore, the value "measure of a deposition characteristic of the treated multiphase fluid sample" is not actually used in the claim for any purpose.
Finally, the admitted prior art do not mention using a viscosity cup to determine the flowability of well production fluid samples which can be multiphase fluids.  However, Kanna et al. clearly shows that it is known to use viscosity cups along with multiphase/heterogeneous fluids used in a petroleum well. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art et al., TQC, Zhuduan et al., and Kanna et al. in order to do control the agitation and to weigh a receiving vessel for the predicable benefit of obtaining a more accurate indication (value) representing the flowability of a treated sample.  Furthermore, it would have been obvious to use viscosity cups along with production fluid samples as Kanna et al. teach that such cups can be used with multiphase fluids.  
With regard to claim 12 and 13 the prior art viscosity cups from TQC are temperature controlled, and this temperature control is independent of the agitation step. 
With regard to claim 15 the admitted prior art teach that it is known to assess well production fluid samples.  
	With regard to claims 17 and 20 the admitted prior art teach the candidate chemical treatment comprises a flow improver, a paraffin inhibitor, or a combination thereof.
With regard to claim 18 Zhuduan et al.'s device continuously monitors the weight over time.  Zhuduan et al. determines Δt as being the time difference when the weight first changed to when the weight does not change.  One of ordinary skill could easily calculate a mass flow rate (kg/sec.) from the measured data.  Likewise it is well within the knowledge of one of ordinary skill to adapt Zhuduan et al.'s device to continuously determine the mass flow rate for every 0.1 seconds (Zhuduan et al.'s time measurement resolution) and to review the data to determine the maximum mass flow rate for any one or more samples.   Therefore, the prior teach or otherwise make obvious the step of using the weight of the multiphase fluid sample in the receiving vessel as a function of time comprises determining a maximum flow rate into the receiving vessel and such a step can be performed mentally and/or with simple pencil and paper.

	With regard to claims 27 and 28 the admitted prior art teach the candidate chemical treatment can comprises adding flow improvers such as water, brine.  
With regard to claim 25 the comparing steps is a simple mental conclusion based on obtaining viscosity cup measurements for a plurality of samples.  Furthermore, the admitted prior art teach "[v]arious commercially available chemical products are used to try to improve production. For example, one type of chemical is referred to as a flow improver. Flow improvers work by decreasing apparent viscosity of the produced fluids..."  That is, there is a comparison of the treated samples to an untreated sample in order to determine if there is a flow improvement.  Note also that claims 11, 18, and 25 do not actually have a defined step of obtaining a flowability of untreated samples using a comparable process.
Allowable Subject Matter
Claims 21, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art video "How to Use a BYK-Gardner Ford Viscosity Cup to Measure Viscosity" to QC Instruments shows a common flowability measurement process using a known viscosity 
Great Britain patent application publication GB 852,649 further disclose the testing of emulsions using a viscosity cup.
The dispersions or emulsions used as adhesive may be prepared in the conventional manner by emulsion in water or aqueous liquids. With a solids content of about 25 % the viscosity of such dispersions, measured in the Ford viscosity cup with a nozzle of 4mm., is about 10 to 11 seconds. The dispersions used for the method of the invention must have a viscosity corresponding to an outflow time of 15 to 18, preferably 16 to 17 seconds. Said viscosity is obtained by the controlled addition of an organic liquid 15 having a swelling action on the particles of the bonding agent. Examples of such liquids are toluene, acetone, ethyl acetate and trichloroethylene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is made to the machine translation for CN 206114466 U.
        2 TQC appears to show that the applicant is aware of prior art not disclosed in accordance with 37 C.F.R. 1.56.  It is unclear if other aspects of the disclosed invention (agitator, for example) are also prior art.